EXHIBIT 10.1


CLINICAL TRIAL MANUFACTURING AGREEMENT

This Clinical Trial Manufacturing Agreement  (“Agreement”)  dated this 30th day
of October, 2006 (the “Effective Date”) between:         


SWISS CAPS AG, of Husenstr. 35, CH-9533 Kirchberg, Switzerland (“Swiss Caps”) –
Fax +41 (0)71 931 41 91

And

ORAMED PHARMACEUTICALS, INC., of 2 Elza Street, Jerusalem, 93706, Israel
(“Oramed” or the “Company”) –Fax +011 972-2-679-2336

WITNESSES THAT WHEREAS

A.      Swiss Caps is a manufacturer and business development services partner
for the pharmaceutical and healthcare industry;   B.      Oramed is in the
business of developing an oral form of insulin; and   C.      Oramed desires to
engage the services of Swiss Caps, and Swiss Caps accepts such appointment, to
manufacture and deliver the Product (as defined below) to Oramed in accordance
with the terms and conditions of this Agreement.  

NOW THEREFORE, in consideration of the premises and the covenants and agreements
set out herein, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.      DEFINITIONS & INTERPRETATION   1.1      All capitalised terms in this
Agreement have the following meaning:     (a)      “Agreement” means this
agreement for services and includes its schedules and any documents incorporated
by reference, as amended from time to time in accordance with its terms.    
(b)      “Compensation” means the compensation for the Services as set out in
the Statement of Work.     (c)      “Force Majeure Event” means any act of God
or act of nature, fire, flood, storm, explosion, sabotage, riot, act of war
whether declared or not, act of terrorism, requirement or restriction of
governmental authorities, inability or delay in the grant of governmental or
other approvals, consents, permits, licenses or authorities or any other like
event, any strike, lockout, work stoppage or other industrial dispute of any
kind, or any other event or circumstance beyond the reasonable control of the
affected party.  

CW638406.16

--------------------------------------------------------------------------------

- 2 -


(d)      “Intellectual Property” means all inventions, methods, processes, ideas
and concepts, whether patentable or not, all literary and other works and all
data and databases, whether or not protected by copyright, all trade-marks,
trade names and domain names, industrial designs, integrated circuit
topographies, trade secrets, know-how and show-how.   (e)      “Intellectual
Property Rights” means all world-wide legal protection provided for Intellectual
Property, whether under statute, common law, international treaty or in equity,
including all protection granted under laws protecting patent, copyright,
trade-mark, industrial design, trade secret or integrated circuit topography
rights.   (f)      “Loss” means all costs, loss, damage, liability or expenses
(including all reasonable legal costs, fees and expenses).   (g)      “Oramed
Confidential Information” means all confidential information of Oramed including
all Oramed Materials, all know-how, trade secrets, business ideas and concepts
of Oramed, all technical, operational, strategic, marketing, financial and
business information relating to Oramed, all Intellectual Property of Oramed and
any formulas, reports, notes, medical records, test results, patient information
and any other information or data provided to Swiss Caps by Oramed that is
designated in writing as confidential or that Swiss Caps ought to be reasonably
aware is confidential. Oramed Confidential Information does not include
information which is: (i) made public other than by a breach of an obligation of
confidentiality, (ii) disclosed to Swiss Caps free of any obligation to keep it
confidential, or (iii) independently developed by Swiss Caps without use,
directly or indirectly, of Oramed Confidential Information received from Oramed.
  (h)      “Oramed Materials” means all materials provided by Oramed to Swiss
Caps in order to assist Swiss Caps with the provision of the Services including,
without limitation, those listed on Schedule 1 attached to this Agreement.  
(i)      “Personnel” means directors, officers, employees, agents, contractors,
advisers or representatives of a party.   (j)      “Primary Contact” has the
meaning given to that term in Section 4.1 of this Agreement.   (k)     
“Product” means the product developed as a result of the provision of the
Services in accordance with the Specifications, as detailed in the Statement of
Work.   (l)      “Representatives” has the meaning given to that term in Section
15.4(b) of this Agreement.   (m)      “Services” means the services which Swiss
Caps has agreed to supply to Oramed as detailed in the Statement of Work.  

CW638406.16

--------------------------------------------------------------------------------

- 3 -


(n)      “Specifications” means the technical specifications for the Product, as
specified in the Statement of Work.   (o)      “Swiss Caps Confidential
Information” means all confidential information of Swiss Caps including all
know-how, trade secrets, business ideas and concepts of Swiss Caps, all
technical, operational, strategic, marketing, financial and business information
relating to Swiss Caps, all Intellectual Property of Swiss Caps and any other
information or data provided to Oramed by Swiss Caps that is designated in
writing as confidential or that Oramed ought to be reasonably aware is
confidential. Swiss Caps Confidential Information does not include information
which is: (i) made public other than by a breach of an obligation of
confidentiality, (ii) disclosed to Oramed free of any obligation to keep it
confidential, or (iii) independently developed by Oramed without use, directly
or indirectly, of Swiss Caps Confidential Information received from Swiss Caps.
  (p)      “Statement of Work” means the statement of work attached as Schedule
1 to this Agreement, setting out the Services, the Product, the Specifications
and the Compensation, as amended by the parties from time-to-time in accordance
with the terms of this Agreement.   (q)      “Term” has the meaning given to
that term in Section 3.1 of this Agreement.  

1.2      All references to any Section herein is to the Section in this
Agreement unless otherwise specified. All references to a Schedule herein is to
a Schedule of this Agreement unless otherwise specified.   1.3      The headings
in this Agreement are for reference purposes only and will not be deemed a part
of the Agreement.   1.4      The term “including” means including without
limitation or prejudice to the generality of any description, definition, term
or phrase preceding that word, and the word “include” and its derivatives will
be construed accordingly.   1.5      The interpretation of any ambiguities will
be construed by the principles of fairness and reasonable business practice, and
authorship of this Agreement will have no bearing on the construction of any
terms hereof.   2.      APPOINTMENT   2.1      Swiss Caps hereby agrees to
perform for Oramed and Oramed hereby engages Swiss Caps to perform the Services
in accordance with the terms and conditions of this Agreement.   2.2      The
parties agree and acknowledge that:     (a)      the manufacturing of the
Product under this Agreement is for clinical testing purposes (proof of concept)
only; and  

CW638406.16

--------------------------------------------------------------------------------

- 4 -


(b)      should Oramed elect to engage Swiss Caps to manufacture the Product for
commercial distribution, a separate agreement will be entered into by the
parties for such purpose.  

3.      TERM   3.1      Subject to the express termination rights granted
herein, this Agreement will commence on the Effective Date and will remain in
full force and effect for a period of six (6) months from the Effective Date
(the “Term”). The parties may renew this Agreement by mutual consent.   4.     
PRIMARY CONTACTS   4.1      Upon execution of this Agreement, each party will
designate a primary contact (“Primary Contact”) who will have the primary
responsibility for that party’s relationship with the other party and will have
the authority necessary to make the day-to- day decisions on behalf of that
party with respect to the implementation of this Agreement.   5.      SERVICES  
5.1      Swiss Caps will perform the Services in accordance with the terms of
this Agreement and otherwise in a professional and workmanlike manner in
accordance with industry best practices and using only appropriately skilled and
experienced personnel exercising due care at all times.   5.2      Swiss Caps
will commence performing the Services on the Effective Date and will use best
commercial efforts to meet the milestones and target dates (if any) specified in
the Statement of Work.   5.3      Oramed will, promptly after the Effective
Date, deliver to Swiss Caps the Oramed Materials necessary for Swiss Caps to
fulfil its obligations herein.   5.4      Oramed will ship the Oramed Materials
to Swiss Caps Delivered Duty Paid (DDP) (Incoterms 2000), and Swiss Caps will be
responsible for insuring against loss or damage while the Oramed Materials are
in the custody, possession or control of Swiss Caps, as required by Section 13.
  5.5      Notwithstanding the above clause, Swiss Caps is responsible to
provide, at its cost, all materials necessary to carry out the terms of this
Agreement and provide the Services and the Product.   5.6      Swiss Caps will
ship the Product, FCA Kirchberg (Incoterms 2000), to Oramed’s nominated address
promptly on completion of the Services.  

CW638406.16

--------------------------------------------------------------------------------

- 5 -


6.      AMENDMENT TO STATEMENT OF WORK   6.1      If the parties jointly
determine that the scope of the Services being provided under the Statement of
Work, or the assumptions on which those Services are based, has changed during
the course of the engagement, then such changes will be described in a written
change order (“Change Order”) to be signed by both parties. At the option of
Oramed, such additional Services may be addressed in a separate Statement of
Work signed by both parties.   6.2      If Oramed wishes at any time to request
a change in the Services specified in the Statement of Work, then it will
prepare a Change Order. Swiss Caps will evaluate and respond to any change
request within 20 business days or such other period as the parties may agree in
writing. Swiss Caps’ response will include the amount of any adjustment to the
Compensation, if any, and an estimate on any perceived changes to the delivery
dates, if applicable, specified for the Product in light of the change to the
scope of the Services.     Upon receiving written authorization from Oramed,
Swiss Caps will proceed with Oramed’s requested changes and the Statement of
Work will be deemed to be amended accordingly.   7.      ORAMED WARRANTIES  
7.1      Oramed represents and warrants that:     (a)      it is authorized to
enter into this Agreement and be bound by its terms;     (b)      it is not
bound by the terms of any agreement which would limit, restrict or conflict with
its obligations herein; and     (c)      it possesses all relevant permissions,
consents, authorities and licenses to perform its obligations set out in this
Agreement.   8.      SWISS CAPS WARRANTIES   8.1      Swiss Caps represents and
warrants that:     (a)      it is authorized to enter into this Agreement and be
bound by its terms;     (b)      it is not bound by the terms of any agreement
which would limit, restrict or conflict with its obligations herein;     (c)   
  it possesses all relevant permissions, consents, authorities and licenses to
perform its obligations set out in this Agreement;     (d)      it will perform
its obligations under this Agreement in compliance with all applicable laws,
statutes, regulations and codes of conduct;     (e)      its method of
manufacturing the Product will not infringe the Intellectual Property Rights of
any third party; and  

CW638406.16

--------------------------------------------------------------------------------

- 6 -

          (f)       the Product delivered to Oramed will conform with the
Specifications.

9.      COMPENSATION   9.1      The amount of the Compensation is set out in the
Statement of Work.   9.2      Subject to Section 9.3, Oramed will pay the
Compensation to Swiss Caps in 2 instalment payments in the amounts set out in
the Statement of Work. Swiss Caps will deliver an invoice to Oramed for each
instalment payment as follows:     (a)      the first such invoice will be
delivered to Oramed on or after the date that Swiss Caps confirms in writing to
Oramed that it has commenced performance of the Services; and     (b)      the
second such invoice will be delivered to Oramed on or after the date that Oramed
advises Swiss Caps in writing that it has received the Product from Oramed.  
9.3      In full satisfaction of its obligation to pay each instalment payment
of the Compensation to Swiss Caps, Oramed will issue that number of common
shares in its capital stock having an aggregate value equal to the amount of
that instalment payment. For the purposes of determining the number of common
shares to be issued to Swiss Caps pursuant to an instalment payment, the Oramed
common shares will be valued at the current trading price of such shares on the
U.S. Over the Counter Bulletin Board on the 10th trading day after the invoice
in respect of that instalment payment is delivered to Oramed in accordance with
Section 9.2. Oramed will issue the applicable number of common shares to Swiss
Caps within 30 days after receipt of such invoice.   9.4     

Swiss Caps agrees and acknowledges that Oramed’s obligation to pay the
Compensation is subject to Oramed’s determination that: (a) the quantity of
Product delivered to Oramed meets the requirements set forth in the Statement of
Work; and (b) the Product delivered to Oramed is free from visible defects or
damage. Within 5 business days after receipt of the Product, Oramed will either:
(c) deliver written notice to Swiss Caps that Oramed accepts the Product as
delivered; or (d) deliver written notice to Swiss Caps stating, as applicable:
(i) that there is a discrepancy between the number of Product actually delivered
and the number of Product specified in the Statement of Work; and/or (ii) that
there are visible defects or damage to the Product, and specifying such defect
or damage in reasonable detail. If Oramed fails to deliver a notice under (c) or
(d) above in this Section with such 5 business day period, then it will be
deemed to have accepted the Product for the purposes of this Section 9.

  9.5      Swiss Caps acknowledges that it is receiving the Compensation outside
of the United States and warrants, represents and acknowledges the statements
and covenants set out in Schedule 2 attached to this Agreement.  

CW638406.16

--------------------------------------------------------------------------------

- 7 -


10.      TERMINATION   10.1      Either party may terminate this Agreement (in
whole or in part) at any time with immediate effect by giving written notice to
the other party (the “Defaulting Party”), if:     (a)      the Defaulting Party
materially breaches any provision of this Agreement that: (i) is not capable of
being remedied; or (ii) is capable of being remedied but is not remedied within
15 days after receiving notice from the non-Defaulting Party requiring it to do
so;     (b)      a Force Majeure Event substantially adversely affects the
ability of the Defaulting Party to perform its obligations under this Agreement
continuously for a period of not less than 15 days;     (c)      any proceeding
in bankruptcy, receivership, liquidation or insolvency is commenced against the
Defaulting Party or its property and is not dismissed within 30 days; or    
(d)      the Defaulting Party makes any assignment for the benefit of creditors,
becomes insolvent, commits any act of bankruptcy, ceases to do business as a
going concern, seeks any arrangement or compromise with its creditors under any
statute or otherwise, or is unable to pay its debts as and when they fall due.  
10.2      Except as provided in Section 10.1, Swiss Caps will have no right to
terminate this Agreement (in whole or in part) during the Term.   11.     
CONSEQUENCES OF TERMINATION   11.1      Within 14 days of the expiry of the Term
or earlier termination of this Agreement or any part thereof:     (a)      Swiss
Caps will immediately return to Oramed all Oramed Materials and Oramed
Confidential Information which is in the possession, custody or control of Swiss
Caps;     (b)      Oramed will immediately return to Swiss Caps all Swiss Caps
Confidential Information which is in the possession, custody or control of
Oramed; and     (c)      the parties will use best commercial efforts to
co-operate fully with each other in effecting an orderly transition of the
Services, if applicable.   11.2      The exercise by Oramed of its right to
terminate this Agreement (in whole or in part) under Section 10 will not affect
or impair Oramed’s other rights or remedies under this Agreement or otherwise at
law or in equity.  

CW638406.16

--------------------------------------------------------------------------------

- 8 -


12.      SWISS CAPS INDEMNITY   12.1      Notwithstanding any other term in this
Agreement, Swiss Caps hereby covenants and agrees to indemnify and hold Oramed
harmless from and against:     (a)      all Loss arising from or relating to
personal injury or death to the extent that such Loss is caused by a negligent
or wilful act or omission or breach of this Agreement by Swiss Caps or any of
its Personnel;     (b)      all Loss arising from any breach or failure of
performance by Swiss Caps of any of its warranties, covenants or material
obligations in this Agreement;     (c)      any damage to or loss of any
tangible property of Oramed or any third party, to the extent that such Loss is
caused by a negligent or wilful act or omission or breach of this Agreement by
Swiss Caps or any of its Personnel; and     (d)      all Loss arising from or in
connection with a claim by a third party against Oramed (including, without
limitation, a claim that Swiss Caps’ method of manufacture infringes a third
party’s Intellectual Property Rights) to the extent that that such Loss is
caused by a negligent or wilful act or omission or breach of this Agreement by
Swiss Caps or any of its Personnel.   12.2      For the purposes of this Section
12, Oramed is deemed to include Oramed’s divisions, subsidiaries and affiliates,
its shareholders, the assignees of each of the foregoing and their respective
directors, officers, shareholders, employees, agents and contractors.   13.     
INSURANCE   13.1      Swiss Caps will, at its own expense, obtain and maintain
in full force and effect, throughout the Term and for a period of 12 months
after the expiry or earlier termination of this Agreement, insurance coverage
with a reputable insurance company in an amount not less than US$2,000,000 per
occurrence for public liability, product liability, personal injury, death and
property damage, naming Oramed as an additional insured.   13.2      Upon
request by Oramed, Swiss Caps will promptly furnish Oramed with a copy of a
certificate confirming that the insurance specified in Section 13.1 is in place.
  14.      INTELLECTUAL PROPERTY   14.1      Oramed will provide the Oramed
Materials to Swiss Caps for the sole purpose of enabling Swiss Caps to perform
the Services in accordance with the terms of this Agreement.   14.2      All
Intellectual Property arising from or relating to the Oramed Materials and the
Product and all goodwill associated therewith is, and will at all times remain,
the sole property of Oramed and, except for the sole purpose of providing the
Services in accordance with the Statement of Work, no rights or licenses are
conferred upon Swiss Caps hereunder with respect to such Intellectual Property.
 

CW638406.16

--------------------------------------------------------------------------------

- 9 -


15.      CONFIDENTIAL INFORMATION   15.1      The Oramed Confidential
Information is, and will at all times remain, the sole property of Oramed and,
except as set forth in this Agreement, no rights are conferred upon Swiss Caps
under this Agreement with respect to the Oramed Confidential Information.  
15.2      Swiss Caps will:     (a)      take reasonable steps to enforce the
confidentiality obligations imposed by this Agreement including diligently
prosecuting at its cost, any breach or threatened or suspected breach of such
confidentiality obligations by a person to whom Swiss Caps or any of its
Personnel has disclosed the Oramed Confidential Information; and     (b)     
co-operate, and provide Oramed with all reasonable assistance, in any action
which Oramed may take to protect the confidentiality of the Oramed Confidential
Information.   15.3      Swiss Caps will use the Oramed Confidential Information
only for the purpose of fulfilling its obligations under this Agreement. In
particular, Swiss Caps will not trade in any securities of Oramed while in
possession of Oramed Confidential Information.   15.4      Swiss Caps may only
disclose the Oramed Confidential Information (and only to the extent reasonably
necessary):     (a)      to its legal advisers in relation to Swiss Caps’ rights
under this Agreement;     (b)      to its directors, officers and employees
(“Representatives”):      (i)      for the sole purpose of assisting Swiss Caps
to meet its obligations under this Agreement on a need to know basis only; and  
   (ii)      upon each Representative undertaking to keep strictly confidential
any Oramed Confidential Information disclosed;     (c)      where such
disclosure is:      (i)      required by law; or      (ii)      required by the
rules of any stock exchange where Swiss Caps securities are listed or quoted;
and     (d)      in connection with legal proceedings between the parties
relating to the confidentiality provisions of this Agreement. For the avoidance
of doubt, unless otherwise provided for in this Agreement, the Oramed
Confidential Information may not be disclosed in connection with any dispute or
legal proceedings not related to this Agreement.  

CW638406.16

--------------------------------------------------------------------------------

- 10 -


15.5      Where Swiss Caps becomes aware of any actual, suspected or threatened
unauthorised disclosure or use of the Oramed Confidential Information, it will
promptly notify Oramed.   15.6      Swiss Caps acknowledges that a breach of the
confidentiality obligations contained herein may cause Oramed irreparable damage
for which monetary damages would not be an adequate remedy. Accordingly, in
addition to other remedies that may be available, Oramed may seek and obtain
injunctive relief against such a breach or threatened or suspected breach.  
15.7      The Swiss Caps Confidential Information is, and will at all times
remain, the sole property of Swiss Caps and, except as set forth in this
Agreement, no rights are conferred upon Oramed under this Agreement with respect
to the Swiss Caps Confidential Information.   15.8      Oramed will:     (a)   
  take reasonable steps to enforce the confidentiality obligations imposed by
this Agreement including diligently prosecuting at its cost, any breach or
threatened or suspected breach of such confidentiality obligations by a person
to whom Oramed has disclosed the Swiss Caps Confidential Information; and    
(b)      co-operate, and provide Swiss Caps with all reasonable assistance, in
any action which Swiss Caps may take to protect the confidentiality of the Swiss
Caps Confidential Information.   15.9      Oramed will use the Swiss Caps
Confidential Information only for the purpose of fulfilling its obligations
under this Agreement. In particular, Oramed will not trade in any securities of
Swiss Caps while in possession of Swiss Caps Confidential Information.   15.10 
    Oramed may only disclose the Swiss Caps Confidential Information (and only
to the extent reasonably necessary):     (a)      to its legal advisers in
relation to Oramed’s rights under this Agreement;     (b)      to its
Representatives:      (i)      for the sole purpose of assisting Oramed to meet
its obligations under this Agreement on a need to know basis only; and     
(ii)      upon each Representative undertaking to keep strictly confidential any
Swiss Caps Confidential Information disclosed;     (c)      where such
disclosure is:      (i)      required by law; or  

CW638406.16

--------------------------------------------------------------------------------

- 11 -

                         (ii) required by the rules of any stock exchange where
Oramed’s securities are listed or quoted; and

               (d)      in connection with legal proceedings between the parties
relating to the confidentiality provisions of this Agreement. For the avoidance
of doubt, unless otherwise provided for in this Agreement, the Swiss Caps
Confidential Information may not be disclosed in connection with any dispute or
legal proceedings not related to this Agreement.  

15.11      Where Oramed becomes aware of any actual, suspected or threatened
unauthorised disclosure or use of the Swiss Caps Confidential Information, it
will promptly notify Swiss Caps.   15.12      Oramed acknowledges that a breach
of the confidentiality obligations contained herein may cause Swiss Caps
irreparable damage for which monetary damages would not be an adequate remedy.
Accordingly, in addition to other remedies that may be available, Swiss Caps may
seek and obtain injunctive relief against such a breach or threatened or
suspected breach.   15.13      Neither party will disclose the terms of this
Agreement to any third party, except: (a) to its Representatives whose duties
reasonably require such disclosure and on the conditions referred to in Section
15.4(b) or Section 15.10(b), as applicable, and (b) as otherwise permitted by
Section 15.415.415.10 and Section 15.10, as applicable.   15.14      Swiss Caps
will return the Oramed Confidential Information to Oramed immediately upon
request or otherwise in accordance with Section 11. Oramed will return the Swiss
Caps Confidential Information to Swiss Caps immediately upon request or
otherwise in accordance with Section 11.   16.      FORCE MAJEURE   16.1      If
a party (“First Party”) is unable to perform an obligation under this Agreement
by reason of a Force Majeure Event, that obligation is suspended for the
duration of the Force Majeure Event provided that the First Party:     (a)     
gives the other party prompt notice of the details of the Force Majeure Event
and an estimate of the extent and duration of its inability to perform; and    
(b)      takes all reasonable steps to overcome or work around that Force
Majeure Event as quickly as possible.

Notwithstanding the foregoing in this Section, the parties acknowledge and agree
that a Force Majeure Event that substantially adversely affects the ability of a
party to perform its obligations under this Agreement continuously for a period
of not less than 15 days will constitute a default by that party under Section
10.1(b) .

CW638406.16

--------------------------------------------------------------------------------

- 12 -


17.      DISPUTES AND ARBITRATION   17.1      If there is any dispute arising
out of or relating to this Agreement, then the parties will use reasonable good
faith efforts to resolve such dispute, first by direct negotiation between the
Primary Contacts and then, if that is not successful, between their immediate
supervisors.   17.2      Any dispute arising out of or relating to this
Agreement that is not settled by agreement between the parties within a
reasonable time will be referred to and settled exclusively by binding
arbitration by a single arbitrator. The location of the arbitration will be
St.Gallen/Switzerland (Court of Commerce). The arbitrator will be selected and
the arbitration will be conducted in accordance with the Rules of Arbitration of
the International Chamber of Commerce (the “Rules”), except that the provisions
of this Agreement will prevail over the Rules to the extent of any direct
conflict. The parties will share equally in the fees and expenses of the
arbitrator and the cost of the facilities used for the arbitration hearing, but
will otherwise each bear their respective costs incurred in connection with the
arbitration. The award of the arbitrator will be final and binding on each
party. Judgement upon the award may be entered in any court of competent
jurisdiction.   17.3      The dispute resolution procedures described in this
Section 17 are the sole and exclusive procedures for the resolution of any
disputes which arise out of or are related to this Agreement, except that either
party may seek preliminary or temporary injunctive relief from a court if, in
that party’s sole judgment, such action is necessary to avoid irreparable harm
or to preserve the status quo.   18.      GENERAL   18.1      Governing Law:
This Agreement will be governed by and construed in accordance with the laws of
Switzerland, excluding its conflict of laws rules. Subject to Section 17 herein,
the parties irrevocably consent to the exclusive jurisdiction of the Courts of
Switzerland, in St.Gallen, in the event of any dispute or proceeding hereunder.
The parties expressly disclaim the application of the United Nations Convention
on Contracts for the International Sale of Goods and all implementing
legislation thereunder to this Agreement.   18.2      Severability: Any part of
this Agreement that is prohibited by or rendered unlawful or unenforceable under
any law actually applied by a court of competent jurisdiction or Arbitrator will
be severed from this Agreement and the remaining provisions will continue to
operate with full force and effect.   18.3      Further Acts: The parties will
execute and deliver all such further documents, do or cause to be done all such
further acts and things, and give all such further assurances as are necessary
to give full force and effect to the provisions and intent of this Agreement.  
18.4      Waiver: No waiver by any party of any breach of any provision of this
Agreement will constitute a waiver of any other breach of the same or any other
provision thereof and no waiver will be effective unless made in writing.  

CW638406.16

--------------------------------------------------------------------------------

- 13 -


18.5      Subcontractors: Swiss Caps may not engage the services of third party
contractors to perform any of its obligations under this Agreement without the
express prior written consent of Oramed and Swiss Caps will at all times remain
liable for the performance of such obligations by any approved subcontractor.  
18.6      Enurement: This Agreement will bind each of the parties and their
respective successors and permitted assigns.   18.7      Costs: Each party will
bear its own costs and expenses in connection with the preparation, execution
and delivery of the Agreement and all related documents and instruments.   18.8 
    Entire Agreement: This Agreement embodies the entire agreement between the
parties in respect of the subject matter of the Agreement and there is no other
understanding, agreement, representation or warranty, whether expressed or
implied, in any way extending, modifying or qualifying any of the provisions of
this Agreement.   18.9      Assignment: Swiss Caps will have no right to sell,
lease, assign, transfer (whether directly or indirectly by way of a change of
control of Swiss Caps), license, sublicense or otherwise dispose of any of its
rights or obligations under this Agreement, without the prior written consent of
Oramed and any attempt to do so will be void. Oramed may assign all or any part
of the Agreement at any time upon the provision of written notice to Swiss Caps,
provided that Oramed will remain responsible for payment of the Compensation
unless otherwise agreed in writing by Swiss Caps.   18.10      Survival: The
rights and obligations under Sections 8, 11, 12, 13, 14, 15, 17 and 18 survive
expiry or termination of this Agreement. Termination or expiry of this Agreement
will not extinguish or otherwise affect any rights of one party against the
other party which accrued prior to such expiry or termination.   18.11     
Variation: This Agreement may not be varied except in writing signed by both
parties.   18.12      Notices: Any notice permitted or required under the
Agreement must be in writing. Any such notice will be deemed delivered: (a) on
the day of delivery in person; (b) one day after deposit with an overnight
courier, fully prepaid; or (c) on the date sent by machine confirmed successful
facsimile transmission; to the address or fax number to whom it is directed at
the respective addresses and facsimile numbers listed herein. Either party may
from time to time send written notice to the other party designating a different
address, facsimile number or contact person for notices to it.   18.13     
Relationship of Parties: In providing the Services herein, Swiss Caps will be an
independent contractor to Oramed. Nothing in this Agreement will be construed as
creating an agency, joint venture, partnership or employee/employer
relationship.   18.14      Counterparts: This Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument. Delivery of an
executed copy of this Agreement by electronic facsimile  

CW638406.16

--------------------------------------------------------------------------------

- 14 -


transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement.

18.15      Non-Solicitation of Personnel: In the absence of express prior
written permission from Oramed, Swiss Caps will not hire or solicit for
employment (or as an independent contractor) any employee or independent
contractor of Oramed for a period of 12 months after the date such person’s
employment or independent contract with Oramed is terminated. In the event of
any breach or threatened breach of this Section by Swiss Caps, Oramed will, in
addition to any other rights or remedies which it may have, be entitled to
obtain injunctive relief (including interlocutory injunctive relief) from a
Court of competent jurisdiction.   18.16      Remedies not Exclusive: Unless
expressly stated to the contrary herein, no remedy made available under this
Agreement is intended to be exclusive.   18.17      Time of the Essence: Time is
of the essence in this Agreement.

IN WITNESS WHEREOF, this Agreement is executed and delivered by the parties to
have effect from the Effective Date:

SWISS CAPS AG


by its authorized representative:

/s/ Dieter W. Engel                        
Signature of Authorized Representative

Dieter W. Engel, CEO Name        
(please print)

October 30, 2006                         
Date


ORAMED PHARMACEUTICALS, INC.

by its authorized representative:

/s/ Nadav Kidron                           
Signature of Authorized Representative

Nadav Kidron                               
Name (please print)


October 26, 2006                         
Date


CW638406.16

--------------------------------------------------------------------------------

SCHEDULE 1

STATEMENT OF WORK
 


Service Description:  Swiss Caps will: 
See attached Development Plan dated  27.09.2006    Product:  See attached
Development Plan dated  27.09.2006   Specifications:  See attached Development
Plan dated  27.09.2006   Target Dates / Milestones:  See attached Development
Plan dated  27.09.2006   Oramed Materials:  See attached Development Plan dated 
27.09.2006  Compensation:  See attached Development Plan dated  27.09.2006 


CW638406.16

--------------------------------------------------------------------------------

SCHEDULE 2

SWISS CAPS REPRESENTATIONS REGARDING ORAMED SHARES

ACKNOWLEDGEMENTS OF SWISS CAPS


1.      Swiss Caps acknowledges and agrees that:     (a)      none of the common
shares issuable to Swiss Caps pursuant to the Agreement (collectively, the
“Shares”) have been registered under the United States Securities Act of 1933,
as amended (the “1933 Act”), or under any state securities or "blue sky" laws of
any state of the United States, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons, as that term is defined in
Regulation S under the 1933 Act ("Regulation S"), except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state securities laws;     (b)      Swiss Caps has received and carefully read
this Schedule 2 and the Agreement to which it is attached, and has carefully
reviewed as much of the Company's books and records as Swiss Caps considers
appropriate (collectively the "Company Information");     (c)      the decision
to execute the Agreement and acquire the Shares pursuant to the Agreement has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based entirely upon a
review of the Company Information. Swiss Caps acknowledges that the Company has
not presented a business plan to Swiss Caps;     (d)      Swiss Caps and Swiss
Caps' advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the issuance of the Shares
under the Agreement, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information contained in the Company Information;    
(e)      the Company is entitled to rely on the representations and warranties
and the statements and answers of Swiss Caps contained in the Agreement and this
Schedule;     (f)      it will indemnify and hold harmless the Company and,
where applicable, its respective directors, officers, employees, agents,
advisors and shareholders from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of Swiss Caps contained in this Schedule, or in any other document
furnished by Swiss Caps to the Company in connection with the Agreement or this
Schedule being untrue in any material respect or any breach or failure by Swiss
Caps to comply with any covenant or agreement made by Swiss Caps to the Company
in connection with the Agreement or this Schedule;     (g)      the issuance of
the Shares to Swiss Caps will not be completed if it would be unlawful. Swiss
Caps warrants and represents that the issuance of the Shares by the Company will
not be in breach of any laws or regulations in the jurisdiction of residence of
Swiss Caps;     (h)      it has been advised to consult its own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and the Company, and with respect to applicable resale restrictions and
it is solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions;     (i)      no documents in
connection with the sale of the Shares pursuant to the Agreement have been
reviewed by the Securities and Exchange Commission or any state securities
administrators; and  

CW638406.16

--------------------------------------------------------------------------------

- 2 -


            (j)          there is no government or other insurance covering any
of the Shares.

2.      REPRESENTATIONS, WARRANTIES AND COVENANTS OF SWISS CAPS   2.1      Swiss
Caps hereby represents and warrants to and covenants with the Company that:    
(a)      Swiss Caps has the legal capacity and competence to enter into and
execute the Agreement and to take all actions required pursuant thereto,
including under this Schedule;     (b)      Swiss Caps (i) has adequate net
worth and means of providing for its current financial needs and possible
personal contingencies, (ii) has no need for liquidity in this investment, and
(iii) is able to bear the economic risks of an investment in the Shares for an
indefinite period of time;     (c)      Swiss Caps is aware that an investment
in the Company is speculative and involves certain risks, including the possible
loss of the investment;     (d)      Swiss Caps has made an independent
examination and investigation of an investment in the Shares and the Company and
has depended on the advice of its legal and financial advisors and agrees that
the Company will not be responsible in anyway whatsoever for Swiss Caps'
decision to invest in the Shares and the Company;     (e)      it has the
requisite knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the investment in the Shares and
the Company;     (f)      it is not a U.S. Person, and is not acquiring the
Shares for the account or benefit of, directly or indirectly, any U.S. Person;  
  (g)      it will not execute the Agreement in the United States;     (h)     
it is acquiring the Shares as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalisation thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Shares;     (i)      the entering into
of the Agreement and the transactions contemplated thereby do not result in the
violation of any of the terms and provisions of any law applicable to, or of any
agreement, written or oral, to which Swiss Caps may be a party or by which Swiss
Caps is or may be bound;     (j)      Swiss Caps has duly executed and delivered
the Agreement and it constitutes a valid and binding agreement of Swiss Caps
enforceable against Swiss Caps;     (k)      it is able to fend for itself with
respect to its investment in the Shares and has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment;     (l)      Swiss Caps is not acquiring the Shares as a result of
any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising; and     (m)      no person has made to Swiss Caps any
written or oral representations:       (i)      that any person will resell or
repurchase any of the Shares;       (ii)      that any person will refund the
purchase price of any of the Shares;       (iii)      as to the future price or
value of any of the Shares; or  

CW638406.16

--------------------------------------------------------------------------------

- 3 -


 

(iv)
          that any of the Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system (except that currently certain market makers
make market in the common shares of the Company on the Over-the-Counter Bulletin
Board service of the National Association of Shares Dealers Inc.).    2.2

 In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S and for the purpose of the Agreement, including this
Schedule, includes any person in the United States.

   3.      RESALE RESTRICTIONS   3.1      Swiss Caps acknowledges that any
resale of the Shares will be subject to resale restrictions contained in the
securities legislation applicable to Swiss Caps. The Shares may not be offered
or sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.  

4.      LEGENDING OF SUBJECT SHARES   4.1      Swiss Caps hereby acknowledges
that upon the issuance thereof, and until such time as the same is no longer
required under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:  

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

CW638406.16

--------------------------------------------------------------------------------